Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 7/30/2021.  Claims 1, 3-12 and 36-58 have been canceled. Claims 59-93 are added.

Election/Restrictions
	Claims 84-92 are drawn to nonelected Species II, and thus are withdrawn from consideration.  Note Applicant elected lamination to only one side of a carrier in the election on 5/2/2020.  Examiner provides rationale for rejecting these claim only because it seemed to flow from the rejection.  However, this is only because Examiner has interpreted any layer of a multilayer laminate to be a carrier thus making the position of the carrier irrelevant.  However, if the claims cannot be rejected under the same logic, they remain withdrawn as a distinct species.  

Response to Arguments
Applicant’s arguments have been considered but are moot because of a new ground of rejection in view of Gloeckner et al. (US 2013/0213571).  It is noted Applicant disputed the use of a carrier as being any other layer laminated. However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).The carrier is not specifically limited except to be continuous and have adhesive thereon and thus any continuous web applied with adhesive and joined to the thermoplastic composite is effectively “carrying” the composite, and thus is a continuous carrier.  
Applicant argues carriers are typically thermosets and only carry the webs until they are separated and discarded. However, while Applicant is free to specify the material of the carrier as a thermoset, or claim a step of removing the carrier, Applicant has failed to do so.  Applicant argues the carrier is not typically thermoplastic composite sheets, but again, nothing prevents the carrier from being such a material until Applicant limits the claim in such a way to exclude such a material.  Thus, unless otherwise specified, a carrier is interpreted to be nothing more than a layer having all the characteristics specified therefor “carrying,” i.e. bonded to, the composite, and to interpret it more narrowly would risk indefiniteness for the claim as to when a layer otherwise reading on the claim language becomes or ceases to become a carrier.
Applicant's remaining arguments have been fully considered but they are not persuasive.  


Claim Objections
Claim 59 objected to because of the following informalities:  in (B) of Claim 59, “formed as a preliminary step” should be “formed [[as]] in a preliminary step.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-69 and 73-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 62, 65, 73, 83, and 84 “oriented thermoplastic composite sheet material” has no antecedent basis and should be “continuous oriented thermoplastic composite sheet material.”
Claim 73 recites “the at least one oriented thermoplastic composite sheet is a preformed oriented composite sheet.”  It is unclear why this language is necessary since this would already appear to be stated via either (A) or (B) defining the “at least one oriented composite sheet” in Claim 59.  
The remaining claims are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 59-63, 65, 66, 68-75, 78-82, 84-86 and 88-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gloeckner et al. (US 2013/0213571).
Examiner notes the method for forming the preformed oriented thermoplastic composite sheet is not positive recited since the merely product resulting therefrom is a possible alternative.  Since thermoplastic segments may melt and join into a single piece when fused, it is unclear a preformed product formed with a slightly overlap or with abutted edges need necessarily have a different structure since a pressed and melted overlap portion could fuse and flow into fused segments that are nearly identical to edge abutted melt fused segments with no overlap.
Regarding Claims 59-60 and 70, Gloeckner et al. teaches preforming an oriented thermoplastic composite sheet [1] by cutting a conventional thermoplastic sheet [4] into a plurality of segments (See page 3, paragraphs [0051]-[0055], teaching a unidirectional thermoplastic sheet wherein the matrix holds together the fibers in their unidirectional alignment implying or at least rendering obvious a monolayer of thermoplastic matrix holding the fibers) and fusing the segments with a slight overlap to form a continuous sheet (See Fig. 1 and pages 3-4, paragraphs [0058]-[0060], [0066], and [0067], wherein the segments may be sequentially overlapped, aligned and fused to form a continuous sheet with different fiber angle, i.e. a continuous oriented thermoplastic composite sheet material, that is then wound).  The continuous oriented thermoplastic composite sheet material [1] so formed is the mated along its longitudinal axis to another continuous sheet having a mating surface having adhesive thereon (See page 4, paragraphs [0070]-[0071], wherein a web [1] formed as described is laminated to another continuous web, wherein the other web may have adhesive applied thereon; any webs longitudinally laminated must be aligned into such a position and then mated).  The carrier is not specifically limited except to be continuous and have adhesive thereon and thus the continuous web applied with adhesive to which the so formed oriented web [1] is laminated, thus effectively “carrying” the web [1] thereon, is a continuous carrier.
Regarding Claims 61 and 71, Gloeckner et al. indicates any angle desired can easily be produced by changing the approach angle of web [4], and thus it certainly would have been obvious to a person having ordinary skill in the art to utilize common angled webs such as 90, 45, 30, etc., these angles having been established in the prosecution history as being known for similar composites.  
Regarding Claims 62, 63, 65, 66, 68, 72-75, 78-82, 84-86 and 88-92, Gloeckner et al. teaches the laminate may include any of a desired number of layers having differing fiber angles as desired (See page 2, paragraph [0028] and page 5, paragraphs [0078]-[0081], wherein the number of layers is not limited, nor are the angles, including conventional 0 degree composite; and note any one of these layers may be considered a carrier as claimed), wherein such layers may be joined by heat and pressure, i.e. fusing (See page 4, paragraphs [0071]-[0072], Examiner submits both adhesives and welding/fusion of different layers is within the scope of the sequential lamination process, and further submits certain adhesives may be considered as part of a “fusion” process, such as hot melts).  Examiner submits essentially any build-up of fiber layer would have been obvious so as to achieve greater strength in the composite (the fibers providing strength in the various directions in which they are situation, and thus would be considered obvious unless Applicant can show a specific build-up laminate has unexpected properties.  Gloeckner et al., in addition to sequential lamination, also teaches concurrent lamination, i.e. forming the multilayer laminate on the carrier (See page 5, paragraph [0083] and Fig. 3). Note any central layer may be considered a carrier as in Claim 84, and further note when a fourth layer is laminated, it is laminated to three layers, i.e. a multilayer laminate on a carrier.
Further, note when forming multilayer webs, it at least would have been obvious to put parallel fiber webs between transverse webs since they are both described as being in the same cross-layer laminate.  Since parallel webs may be formed without seams, no seams need to overlay in the laminated sheets.  
Regarding Claim 69, Gloeckner et al. teaches process a continuous web and then winding the process web, here web [1], to store for further use and to simplified handling (See page 4, paragraph [0066]).  Gloeckner et al. does specify the subsequent laminate is also wound, but it would have been obvious to a person having ordinary skill in the art at the time of invention to also wind the multilayer if is not yet ready for further processing in line.
Regarding Claim 93, Examiner submits any fiber based sheet or web wherein the fibers a bound, but not woven, is reasonably described as a non-woven.  It is clear from the disclosure in Gloeckner et al. that one or more of the webs being laminated may be a 0 degree film such as the supply web used to make the other layers through segmenting and fusing, such a web comprising unidirectional fibers bound by a polymeric matrix (See page 2, paragraph [0028] and page 3, paragraph [0051]).  Such a material comprising unwoven fibers bound by a polymeric binder is reasonably described as a polymeric nonwoven.  

Claims 64, 67, 69, 76, 77, 83, and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gloeckner et al. as applied to Claims 59, 62, 65, 73 and 84, and further in view of Ikeda et al. (US 2018/01861010).
Regarding Claims 64, 67, 69, 76, 77, 83, and 87, Gloeckner et al. teach the method of Claims 59, 62, 65, 73 and 84 as described above.  Gloeckner et al. fail to specifically teach a layer with random chopped fibers.  However, in similar composite stack having fibers in alternating directions, it is known to incorporate a layer of sheet molding material (and note sheet molding material (SMC) is known in the art to be a composite with random chopped fibers) in order to improve mechanical properties when using the web in a 3D shape (See, for example Ikema et al., page 4, paragraph [0067] and page 5, paragraph [0088]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to include a layer of SMC into the composite of Gloeckner et al. by the same methods taught therein, because doing so would have predictably enhanced the mechanical properties of such cross-layered web when molding into 3D shapes.  Examiner submits the advantage would have predictably been the same whether thermoset or thermoplastic resin is utilized.  Note any intermediate layer may be considered the carrier.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746